DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
 2. The 112 (a) and 112 (b) rejection made in the previous office action has been withdrawn in view of the amendment. In view of the amendment none of the pending claims invoke 112 (f),
Allowable Subject Matter
3. Claims [1, 3-11 and 14] are allowed.
4. The following is an examiner’s statement of reasons for allowance
Re Claims [1, 11 and 14] none of the prior arts on the record either alone or in combination fails to teach or reasonably disclose: an image management apparatus comprising: a determining unit configured to determine whether or not the image is to be evaluated, wherein the sending unit sends the evaluation request for the image to the image evaluation apparatus in a case where it is determined that the image is to be evaluated;  in conjunction with the other limitation of the claim.
 Claims 3-10 are allowed due to their direct or indirect dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
6. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698